—Action for separation. Order granting motion of plaintiff for temporary alimony and counsel fee to the extent of directing defendant to pay a stated sum weekly for the support of the child of the marriage and the sum of $350 as counsel fee, insofar as appealed from, affirmed, with .$10 costs and disbursements. In the light of all the circumstances the allowance was a proper exercise of discretion. (Johnson v. Johnson, 151 App. Div. 545, 546.) Lewis, P. J., Hagarty, Johnston and Nolan, JJ., concur.